     Case 3:17-cv-00683-MMD-WGC Document 94 Filed 06/22/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


STEVEN CITY BLOOMFIELD,              )             3:17-cv-00683-MMD-WGC
                                     )
                        Plaintiff,   )             MINUTES OF THE COURT
        vs.                          )
                                     )             June 22, 2020
ROMEO ARANAS, et al.,                )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:       KAREN WALKER          REPORTER:       NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court are Plaintiff’s Motion Requesting Magistrate Judge’s Report and
Recommendation (ECF No. 92) and Plaintiff’s Motion Requesting the Court to Send Defendant’s
Partial Objection (ECF No. 93).

       IT IS HEREBY ORDERED that Plaintiff’s Motion Requesting Magistrate Judge’s
Report and Recommendation (ECF No. 92) and Plaintiff’s Motion Requesting the Court to Send
Defendant’s Partial Objection (ECF No. 93) are GRANTED. The Clerk shall send Plaintiff a
copy of the court’s Report and Recommendation (ECF No. 90) and Defendant’s Partial Objection
to Report and Recommendation (ECF No. 91).


                                          DEBRA K. KEMPI, CLERK

                                          By:        /s/______________________
                                                 Deputy Clerk
